IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


NICHOLL JACKSON, AN                          : No. 17 EAL 2016
INCAPACITATED PERSON BY HER                  :
COURT APPOINTED CO-GUARDIANS,                :
ARLENE HINKLE AND THERESA                    : Petition for Allowance of Appeal from
CAINES,                                      : the Order of the Superior Court
                                             :
                    Petitioners              :
                                             :
                                             :
             v.                              :
                                             :
                                             :
ALLEGHENY VALLEY SCHOOL,                     :
                                             :
                    Respondent               :


                                        ORDER



PER CURIAM

      AND NOW, this 4th day of May, 2016, the Petition for Allowance of Appeal and

Application for Leave to File Reply to Answer to Petition for Allowance of Appeal are

DENIED.

      Justice Wecht did not participate in the consideration or decision of this matter.